DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 17 December 2021.  Claims 1-20 and 24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The examiner notes that the amendments to independent claims 1 and 11 are sufficient to overcome the prior rejection of claims 1-20 and 24 under 35 USC 112(b).  For example, the specification at pp. 50-51 details how an interface manager may utilize the HTML code of a web page to identify one or more user interface elements of that web page, and generate an interface configuration that places one or more interface elements identified in the HTML code as interface elements in the control bar.  As a result, the amended limitation finds adequate support and definition from within the specification. 
Applicant’s further arguments with respect to claims 1-20 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11, 12, 14-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (U.S. Patent Application Publication 2014/0019872), in view of Noland (U.S. Patent Application Publication 2010/0235750), further in view of Patel (US Patent Application Publication 2014/0053107), further in view of Gordon (US Patent Application Publication 2018/0032997).

With regard to Independent Claim 1,
	Yun teaches a method of configuring a ... browser on a per network [resource] basis, the method comprising,
	establishing, by a ... browser ... on a client device, a session with one or more network [resources], the ... browser comprising a control bar configurable on a per network [resource] basis. See e.g., Fig. 5 (showing browser which has control bar).  See e.g., Abstract, Fig. 2, (obtain domain address and change configuration of toolbar based on domain address).
	Yun further teaches identifying, by the [browser] application, a first network [resource] of the one or more network [resources] being displayed in the ... browser. See e.g., Figs. 5, 6 (showing browser which has control bar having navigation user interface elements specified for the specific network resource). See e.g., Abstract, Fig. 2, (obtain domain address and change configuration of toolbar based on domain address).  See also [0041], 
	Yun further teaches modifying, by the [browser], responsive to identifying the first network application as being displayed in the ... browser, the ... browser with the reconfiguration of the one or more navigation user interface elements on the control bar to execute at least one functionality of the identified first network [resources] displayed in the embedded browser. See e.g., Fig. 5, 6, [0061], (discussing that when there is a button configuration for a specific domain, the button configuration of the browser may be changed automatically to an optimal button configuration for the domain. For example, for a blogging domain, there will be navigation user interface elements (buttons) for creating a new blog and other blog related UI items. These buttons allow the user to "execute at least one functionality" of the blogging application.)
	Yun further teaches displaying, by the [browser] application, the one or more navigation user interface elements in the control bar while the first network [resource] is being displayed in the browser.  See e.g., Figs. 5, 6 (showing browser which has control bar having navigation user interface elements specified for the specific network resource).
	Further, Yun may not explicitly disclose that the browser is an embedded browser in a client application. Yun further may not explicitly disclose that the browser is configured on a per network application basis. The examiner is making two important interpretations here - first, that an embedded browser in a client application is not broad enough to include standard browsers.  Second, that web pages are not "network applications."  The specification and general use in the art largely support these interpretations, but if both terms were interpreted broader than the examiner is interpreting them, then Yun would likely anticipate this claim.  
Noland teaches an embedded browser within a client application.  See e.g., Abstract, Fig. 1A, (discussing workspace application which the user can use to browse to different network applications and network resources).  Note applicant's specification at pg. 1, Line 23 refers to clients with embedded browsers as "workspace applications." Also see [0043], (invention of Noland can take on several embodiments, at least one which is browser embedded in client application.)  See also Fig. 6 (showing applications and webpages visible in browser.)  See also [0029], (URI's used to determine which application to display).
	Noland further identifying, by the client application, a first network application of one or more network applications is being displayed in the browser. See also Fig. 6 (showing applications and webpages visible in browser.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date having both Yun and Noland before them to modify the customizable toolbar of Yun to place it in an embedded browser in a client application as well as just standard browsers and could be customized for both network applications as well as webpages. One of ordinary skill would understand that because Yun teaches configuration of the control bar based on display of a URL and Noland teaches URI's (of which URL is a subset of) being used to access the network applications that it would be a predictable result that Yun would be able to change the configuration of the control bar based on network applications as opposed to just web pages. Further, one of ordinary skill would be motivated to allow the configuration changes of Yun to also work in embedded browsers in order to allow for greater flexibility of the tool.
	Yun and Noland fail to explicitly disclose wherein the first network application comprises one or more interface elements configured to navigate within the first network application, the one or more interface elements separate from the control bar of the embedded browser; and determining, by the client application and responsive to identifying the first network application as being displayed in the embedded browser, a reconfiguration of one or more navigation user 
	Patel discloses systems and methods for providing an adaptable toolbar, similar to Yun and Noland.  Furthermore, Patel discloses applications having interface elements configured to navigate within those applications (the adaptable toolbar may be integrated within an application or provided as a standalone component that interfaces with an existing application. Patel explicitly discloses that “on loading of a particular webpage in a browser, the toolbar may generate a toolbar display comprising a set of functions to be made available to the user tailored to that webpage”.  See [0018]), and reconfiguring a control bar based at least in part on a functionality of the interface elements of the application (the adaptable toolbar provides functionality specific to an application, at [0020].  Functionality may overlap with that provided by the application.  See Fig. 7A, in which a user may select to share or like a news article on social media.  Such interface functionality is commonly found with respect to news applications.  A toolbar display may be generated comprising a set of functions particular to a webpage, at [0018]).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the adaptable control bar within and embedded browser context as in Yun and Noland to include the application specific toolbar functionality of Patel.  One would have been motivated to make such a combination for the advantage of extending the functionality of a device.  See Patel, [0005].
	Yun, Noland, and Patel fail to explicitly disclose wherein the control bar may be reconfigured to include a user interface element configured to store a screen capture, wherein the screen capture is accessible via the client application for copying and pasting to another network application of the one or more network applications.  Gordon discloses systems and methods that include providing functionality to a user from within a control bar, similar to Yun, Noland, and Patel.  Furthermore, Gordon discloses wherein a screen 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the reconfigurable graphical user interface control bar of Yun, Noland, and Patel to include the widget for adding screen shot sharing functionality as in Gordon.  Such a modification amounts to combining prior art elements according to known methods to yield predictable results.

With regard to Dependent Claim 2, Yun, Noland, Patel, and Gordon disclose configuring the embedded browser based on identification of a user of the first network application or a configuration specified by a user for the first network application. See Yun, [0050], (discussing that the configurations can be set based on the user (which requires identifying them) and also specified by a user, note a server administrator is still a user).

With regard to Dependent Claim 4, Yun, Noland, Patel, and Gordon disclose configuring the control bar of the embedded browser to change the functionality of at least one navigation user interface element of the control bar. See e.g., Yun, Fig. 5, (showing browser which has control bar.) See also e.g., Yun, Fig. 5, 6, [0061], (discussing that when there is a button configuration for a specific domain, the button configuration of the browser may be changed automatically to an optimal button configuration for the domain. For example, for a blogging domain, there will be navigation user interface elements (buttons) for creating a new blog and other blog related UI items. These buttons allow the user to "execute at least one functionality" of the blogging application.) Thus, the functionality of the user interface elements have changed.

With regard to Dependent Claim 5, Yun, Noland, Patel, and Gordon disclose configuring the control bar of the embedded browser to selectively remove, change or add navigation user interface elements based on a web page being accessed, displayed or selected. See e.g., Yun, Abstract, Fig. 2, (obtain domain address and change configuration of toolbar based on domain address).  See also Yun, [0041], (domain address of a web site being access through a web browser may be obtained.)  See also Yun, Fig. 6, (on news page -> game page, "breaking news", "hot news" and "weather" get changed to different choices for the games, "dictionary" remains.)

With regard to Dependent Claim 6, Yun, Noland, Patel, and Gordon disclose configuring the control bar of the embedded browser based on two or more of the following: identification of a user ([0047, default configuration is different for each user), identification of a uniform resource locator. See e.g., Yun, Abstract, Fig. 2, (obtain domain address and change configuration of toolbar based on domain address).  See also Yun, [0041], (domain address of a web site being access through a web browser may be obtained), device authorization or security level of the user. See e.g., [0045], (discussing that a user can select whether they want the control bar to be automatically configured for a website or not.  This is an authorization of the user.)

With regard to Dependent Claim 7, Yun, Noland, Patel, and Gordon disclose detecting, by the client application, traversal to a uniform resource locator (URL) within the first network application and responsive to the detection, reconfiguring the embedded browser of the embedded browser with at least one different navigation user interface element. See e.g., Yun, Abstract, Fig. 2, (obtain domain address and change configuration of toolbar based on domain address).  See also Yun, [0041], (domain address of a web site being access through a 

With regard to Dependent Claim 8, Yun, Noland, Patel, and Gordon disclose removing one or more of the one or more navigation user interface elements from the embedded browser. See Yun, Fig. 6, (on news page -> game page, "breaking news", "hot news" and "weather" get changed to different choices for the games, "dictionary" remains.)  Thus, "breaking news", etc. have been removed from the control bar.

With regard to Dependent Claim 9, Yun, Noland, Patel, and Gordon disclose detecting, by the client application, a second network application of the one or more network application being displayed in the embedded browser and responsive to the detection, reconfiguring the control bar of the embedded browser with one or more navigation user interface elements specified for the second network application.  See Yun, Fig. 6, (when switching web pages, "breaking news", "hot news" and "weather" get changed to different choices for the games, "dictionary" remains.)  See discussion with regard to Claim 1 on network applications.

With regard to Claims 11, 12 and 15-19,
	These claims are similar in scope to Claims 1, 2 and 5-9 respectively and are rejected under a similar rationale.

With regard to Dependent Claim 14, Yun, Noland, Patel, and Gordon disclose configuring the embedded browser based on a uniform resource locator of a web page being accessed, displayed or selected. See e.g., Yun, Abstract, Fig. 2, (obtain domain address and change 

	Regarding claim 24, Yun, Noland, Patel, and Gordon disclose determining, by the client application and responsive to identifying the first network application as being displayed in the embedded browser, the reconfiguration of one or more navigation user interface elements based on at least one of a location of the client device, a security of a network communication channel with which the session is established, or a security level of a user of the first network application (Noland discloses wherein an application configuration may be based on “user security attributes”, at [0041]).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Noland, Patel and Gordon, further in view of further in view of McCormick (U.S. Patent Application Publication 2013/0104064).

With regard to Dependent Claim 3, Yun, Noland, Patel, and Gordon disclose the limitations of claim 1.  Yun, Noland, Patel, and Gordon do not explicitly disclose configuring the control bar to selectively include a download user interface that is configured to download one of file or content of the first network application to a predetermined data storage service or a local drive.
	McCormick teaches a network application having a control bar, further comprising configuring the embedded browser to selectively include a download user interface that is configured to download one of file or content of the first network application to a predetermined data storage service or a local drive. See e.g., [0060], ("The controls in the menu bar 710 further include a download button that can be selected by a user to download a data set to the user's computer to start creating a custom report.")


With regard to Dependent Claim 13,
	This claim is similar in scope to Claim 3 and is rejected under a similar rationale.

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 10 and 20 recite “wherein the user interface element is further configured to store the screen capture in an encrypted cache of the client application”.  Such a limitation is not found in the cited prior art.  A further search failed to yield any relevant results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145